DETAILED ACTION
In Replied filed on 09/15/2022, Claims 1-2, 5-13, and 21-31 are pending. Claims 1-2, 5-8 and 10-13 are currently amended. Claims 21-31 are newly added. Claims 1-2, 5-13, and 21-31 are considered in the current Office Action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous claim objection has been withdrawn based on the Applicant’s amendment.
Previous 35 USC 112(b) rejections have been withdrawn based on the Applicant’s amendment.  
35 USC 102 Rejections of claims 1-2, 5, and 7-11 as anticipated by DeSimone have been maintained. See Response to Argument below.
35 USC 103 Rejections of claims 1, 5-6, 8, and 11-13 have been withdrawn based on the Applicant’s amendment. However, new rejections have been established. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-11, 13, and 31 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2015/0097315 (“DeSimone et al” hereinafter DeSimone).
Regarding Claim 1, DeSimone teaches a device for additive manufacturing ([0002]), the device comprising: 
a containment vessel (Figure 2, build chamber defined by wall 14); 
a substrate disposed in the containment vessel (Figure 2, carrier 18 has a substrate surface disposed in the build chamber defined by wall 14) and having a first substrate surface (Figure 2, carrier 18 has a first substrate surface), wherein at least a portion of the substrate is porous ([0161], carrier include one or more feed channels therein which implied a porous substrate);
at least one injection port ([0014] and [0036], polymerizable liquid are passes through the build channel of the carrier with an external feed conduits which implies the present of injection port) configured to inject a polymerizable liquid through the portion of the substrate that is porous ([0014]) such that the polymerizable liquid is polymerized to form a solid polymer on at least the portion of the substrate that is porous ([0033]); 
a first liquid monomer reservoir configured to store a first liquid monomer ([0161], feed channels are in fluid communication with the polymerizable liquid supply, for example a reservoir); 
a second liquid monomer reservoir configured to store a second liquid monomer different from the first liquid monomer ([0014], carrier has a plurality of channels formed therein, and different polymerizable liquids are feed through different ones of said plurality of channels. Furthermore, feed channels are in fluid communication with reservoirs containing different polymerizable liquids [0161] which implied a second liquid reservoir); and 
at least one channel connecting the first liquid monomer reservoir and the second liquid monomer reservoir to at least one pump ([0161], a pump is in place to move the liquid supply into feed channels), the at least one pump being configured to provide the polymerizable liquid to the substrate ([0161]), the polymerizable liquid comprising at least one of: a portion of the first liquid monomer or at least a portion of the second liquid monomer ([0161], polymerizable liquid may be same liquid or different liquid).
Regarding Claim 2, DeSimone teaches the device according to claim 1, further comprising:  a substrate holder coupled to the substrate (Figure 2, carrier 18 comprises a substrate surface that has feed channels), wherein the substrate holder comprises the at least one channel configured to allow at least one of: a portion of the first liquid monomer or at least a portion of the second liquid monomer to flow through the substrate holder to the substrate ([0024]).
Regarding Claim 5, DeSimone teaches the device according to claim 1, wherein the polymerizable liquid comprises a portion of the first liquid monomer and a portion of the second liquid monomer ([0161], polymerizable liquid may be same liquid or different liquid), and wherein the device is configured to inject the polymerizable liquid through the porous substrate ([0014], carrier has a plurality of channels formed therein, and different polymerizable liquids are feed through different ones of said plurality of channels).
Regarding Claim 6, DeSimone teaches the device according to claim 1, wherein the at least one pump is configured to provide the first liquid monomer from the first liquid monomer reservoir ([0161], a pump is in place to move the liquid supply into feed channels), the second liquid monomer from the second liquid monomer reservoir, or combinations thereof to the substrate.
Regarding Claim 7, DeSimone teaches the device according to claim 1, further comprising: a solid boundary disposed opposite the substrate (Figure 2, rigid build plate 15 is placed opposite of the carrier with the channels) and configured to expose a portion of the polymerizable liquid to a polymerizing light passing through at least a portion of the solid boundary ([0033]).
Regarding Claim 8, DeSimone teaches the device according to claim 1, further comprising: a light source (Figure 2, radiation source 11) configured to emit a polymerizing light towards the liquid monomer, wherein the light source is configured to spatially control polymerization of the polymerizable liquid during formation of the solid polymer ([0127], radiation source 11 provides electromagnetic radiation 12 to irradiate the build region to form a solid polymer from the polymerizable liquid [0033]).
Regarding Claim 9, DeSimone teaches the device according to claim 7, wherein the solid boundary includes a photomask, is transparent ([0009], build plate is transparent), or is both transparent and includes a photomask.
Regarding Claim 10, DeSimone teaches the device according to claim 7, wherein the injection port is disposed through one or more of: the containment vessel ([0128], the liquid resin in the build chamber can be replenish which implies there is at least one port for liquid to disposed in the containment vessel) or the solid boundary. 
Regarding Claim 11, DeSimone teaches the device according to claim 1, wherein the device is configured to form the solid polymer ([0127], radiation source 11 provides electromagnetic radiation 12 to irradiate the build region to form a solid polymer from the polymerizable liquid [0033]), the solid polymer comprising one or more channels for liquid monomer to flow through the one or more channels (See MPEP 2115, material or article worked upon does not limit apparatus claim and MPEP 2114, the device is capable of performing it).
Regarding Claim 13, DeSimone teaches the device according to claim 1, wherein the device is configured to form the solid polymer over at least another portion of the substrate that is non-porous (DeSimone, [0161], carrier include one or more feed channels therein which implied a porous substrate and a nonporous portion in area without the feed channels. The solid polymer is formed across the entire carrier surface which includes area with and without feed channels).
Regarding Claim 31, DeSimone teaches a device for additive manufacturing, the device comprising: 
a substrate disposed in a containment vessel (Figure 2, carrier 18 has a substrate surface disposed in the build chamber defined by wall 14), wherein at least a porous portion of the substrate comprises a plurality of pores formed through the porous portion of the substrate ([0161], carrier includes one or more feed channels therein which implied a porous substrate), the plurality of pores being dimensioned and configured to allow communication of a polymerizable liquid through the porous portion of the substrate ([0014], carrier has a plurality of channels formed therein, and different polymerizable liquids are feed through different ones of said plurality of channels. Furthermore, feed channels are in fluid communication with reservoirs containing different polymerizable liquids [0161]); 
at least one injection port in fluidic communication with the substrate([0014] and [0036], polymerizable liquid are passes through the build channel of the carrier with an external feed conduits which implies the present of injection port);
a first liquid monomer reservoir configured to store a first liquid monomer, the first liquid monomer reservoir being in fluidic communication with the at least one injection port ([0161], feed channels are in fluid communication with the polymerizable liquid supply, for example a reservoir) and configured to selectively communicate a portion of the first liquid monomer to the at least one injection port ([0161]); 
a second liquid monomer reservoir configured to store a second liquid monomer different from the first liquid monomer, the second liquid monomer reservoir being in fluidic communication with the at least one injection port and configured to selectively communicate a portion of the second liquid monomer to the at least one injection port ([0014], carrier has a plurality of channels formed therein, and different polymerizable liquids are feed through different ones of said plurality of channels. Furthermore, feed channels are in fluid communication with reservoirs containing different polymerizable liquids [0161] which implied a second liquid reservoir), wherein the polymerizable liquid comprising at least one of: a portion of the first liquid monomer or at least a portion of the second liquid monomer ([0161], polymerizable liquid may be same liquid or different liquid); and 
a light source (Figure 2, radiation source 11) configured to emit a polymerizing light towards the liquid monomer, wherein the light source is configured to spatially control polymerization of the polymerizable liquid during formation of the solid polymer ([0127], radiation source 11 provides electromagnetic radiation 12 to irradiate the build region to form a solid polymer from the polymerizable liquid [0033]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0097315 (“DeSimone et al” hereinafter DeSimone) and US2016/0303795 “Lin et al” hereinafter Lin).
Regarding Claim 21, DeSimone teaches a device for additive manufacturing ([0002]), the device comprising: 
a substrate disposed in a containment vessel (Figure 2, carrier 18 has a substrate surface disposed in the build chamber defined by wall 14), wherein at least a porous portion of the substrate comprises a plurality of pores formed through the porous portion of the substrate ([0161], carrier includes one or more feed channels therein which implied a porous substrate), the plurality of pores being dimensioned and configured to allow communication of a polymerizable liquid through the porous portion of the substrate ([0014], carrier has a plurality of channels formed therein, and different polymerizable liquids are feed through different ones of said plurality of channels. Furthermore, feed channels are in fluid communication with reservoirs containing different polymerizable liquids [0161]); 
at least one injection port in fluidic communication with the substrate ([0014] and [0036], polymerizable liquid are passes through the build channel of the carrier with an external feed conduits which implies the present of injection port); 
a first liquid monomer reservoir configured to store a first liquid monomer, the first liquid monomer reservoir being in fluidic communication with the at least one injection port ([0161], feed channels are in fluid communication with the polymerizable liquid supply, for example a reservoir) and configured to selectively communicate a portion of the first liquid monomer to the at least one injection port ([0161]); 
a second liquid monomer reservoir configured to store a second liquid monomer different from the first liquid monomer, the second liquid monomer reservoir being in fluidic communication with the at least one injection port and configured to selectively communicate a portion of the second liquid monomer to the at least one injection port ([0014], carrier has a plurality of channels formed therein, and different polymerizable liquids are feed through different ones of said plurality of channels. Furthermore, feed channels are in fluid communication with reservoirs containing different polymerizable liquids [0161] which implied a second liquid reservoir), wherein the polymerizable liquid comprising at least one of: a portion of the first liquid monomer or at least a portion of the second liquid monomer ([0161], polymerizable liquid may be same liquid or different liquid); and 
a solid boundary disposed opposite the substrate (Figure 2, rigid build plate 15 is placed opposite of the carrier with the channels) and configured to expose a portion of the polymerizable liquid to a polymerizing light passing through at least a portion of the solid boundary ([0033]). DeSimone fails to explicitly teach the solid boundary comprising a photomask disposed or formed thereon, wherein the photomask is configured to pattern the polymerizing light prior to photopolymerization of the polymerizable liquid to form a solid polymer.
However, Lin teaches the solid boundary comprising a photomask disposed or formed thereon (Figure 1, reservoir 118 contains a film 102), wherein the photomask is configured to pattern the polymerizing light prior to photopolymerization of the polymerizable liquid to form a solid polymer (Figure 1 and [0023], light from a source, such as an exposure device 112 , is passed through the film 102, enabling the curing of an entire layer of the object according to a predetermined shape or design).
DeSimone and Lin are considered to be analogous to the claimed invention because both are in the same field of using stereolithography process to manufactured 3D articles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the apparatus as taught by DeSimone to incorporated a photomask disposed within the solid boundary to enables continuous printing at high speed and high-resolution 3D object manufacturing ([0023]). Furthermore, one of ordinary skill in the art would have recognized that the result of the combination would have been similar and predictable. See MPEP 2143 (I)(A). 
Regarding Claim 22, the combination of DeSimone and Lin teaches the device according to claim 21, wherein the substrate is dimensioned (DeSimone, Figure 2, carrier 18 has a substrate surface in the shape of the carrier) and configured to control an interface between the polymerizable liquid and an inert immiscible liquid ([0014], carrier defines a build zone which control an interface between the feed polymerizable liquid and the dead zone as the liquid solidified [0015]).
Regarding Claim 23, the combination of DeSimone and Lin teaches the device according to claim 21, further comprising: a substrate holder coupled to the substrate (DeSimone, Figure 2, carrier 18 comprises a substrate surface that has feed channels), wherein the substrate holder comprises the at least one channel configured to allow at least one of: a portion of the first liquid monomer or at least a portion of the second liquid monomer to flow through the substrate holder to the substrate ([0024]).
Regarding Claim 24, the combination of DeSimone and Lin teaches the device according to claim 21, wherein the polymerizable liquid comprises a portion of the first liquid monomer and a portion of the second liquid monomer (DeSimone, [0161], polymerizable liquid may be same liquid or different liquid), and wherein the device is configured to inject the polymerizable liquid through the porous substrate ([0014], carrier has a plurality of channels formed therein, and different polymerizable liquids are feed through different ones of said plurality of channels).
Regarding Claim 25, the combination of DeSimone and Lin teaches the device according to claim 21, wherein the at least one pump is configured to provide the first liquid monomer from the first liquid monomer reservoir (DeSimone, [0161], a pump is in place to move the liquid supply into feed channels), the second liquid monomer from the second liquid monomer reservoir, or combinations thereof to the substrate.
Regarding Claim 26, the combination of DeSimone and Lin teaches the device according to claim 21, wherein the injection port is disposed through one or more of: the containment vessel (DeSimone, [0128], the liquid resin in the build chamber can be replenish which implies there is at least one port for liquid to disposed in the containment vessel) or the solid boundary.
Regarding Claim 27, the combination of DeSimone and Lin teaches the device according to claim 21, further comprising: a light source (DeSimone, Figure 2, radiation source 11) configured to emit the polymerizing light towards the liquid monomer, wherein the light source is configured to spatially control polymerization of the polymerizable liquid during formation of the solid polymer ([0127], radiation source 11 provides electromagnetic radiation 12 to irradiate the build region to form a solid polymer from the polymerizable liquid [0033]).
Regarding Claim 30, the combination of DeSimone and Lin teaches the device according to claim 29, wherein the device is configured to form the solid polymer over at least another portion of the substrate that is non-porous (DeSimone, [0161], carrier include one or more feed channels therein which implied a porous substrate and a nonporous portion in area without the feed channels. The solid polymer is formed across the entire carrier surface which includes area with and without feed channels).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US2015/0097315 (“DeSimone et al” hereinafter DeSimone) as applied to claim 1 above, and further in view of US2017/0001377 (“Meisner et al” hereinafter Meisner).
Regarding Claim 12, DeSimone teaches the device according to claim 1, wherein the device is configured such that at least a portion of the solid polymer forms over the plurality of pores formed within the portion of the porous substrate (DeSimone, carrier include one or more feed channels therein which implied a porous substrate and a nonporous portion in area without the feed channels. The solid polymer is formed across the entire carrier surface which includes area with and without feed channels), but fails to explicitly teach wherein the portion of the substrate that is porous comprises a plurality of pores formed through the portion of the substrate in an equally spatially distributed pattern, wherein the device is configured such that at least a portion of the solid polymer forms over the plurality of pores formed within the portion of the porous substrate.
However, Meisner teaches the portion of the substrate that is porous substrate (Figure 2, micro-tube channels 203) comprises a plurality of pores formed through the portion of the substrate in an equally spatially distributed pattern (Figure 2, micro-tube channels 203 comprises a plurality of pores in an equally spatially distributed pattern).
	DeSimone and Meisner are considered to be analogous to the claimed invention because both are in the same field of using stereolithography process to manufacture a 3D object using multiple resins. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the apparatus as taught by DeSimone to have a substrate that comprises of pores formed through the portion of the substrate in an equally spatially distributed pattern as taught by Meisner because the result of the substitution would have been similar and predictable. See MPEP 2 MPEP 2143 (I)(B). Furthermore, the specification of the instant application fails to point out the significance of the distribution of the porous, thus, one of ordinary skill in the art would have found the distribution of the porous to be a matter of choice and the particular configuration of the porous is insignificant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B).
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0097315 (“DeSimone et al” hereinafter DeSimone) and US2016/0303795 “Lin et al” hereinafter Lin) as applied to claim 27 above, and further in view of US2017/0001377 (“Meisner et al” hereinafter Meisner).
Regarding Claim 28, the combination of DeSimone and Lin teaches the device according to claim 27, but fails to explicitly teach wherein the plurality of pores are formed through the portion of the substrate in an equally spatially distributed pattern.
However, Meisner teaches the plurality of pores formed through the portion of the substrate in an equally spatially distributed pattern (Figure 2, micro-tube channels 203 comprises a plurality of pores in an equally spatially distributed pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the apparatus as taught by DeSimone to have a substrate that comprises of pores formed through the portion of the substrate in an equally spatially distributed pattern as taught by Meisner for the same reason as set forward in claim 12.
Regarding Claim 29, the modified DeSimone teaches the device according to claim 28, wherein the device is configured such that at least a portion of the solid polymer forms over the plurality of pores formed in the equally spatially distributed pattern in the portion of the substrate that is porous (DeSimone, carrier include one or more feed channels therein which implied a porous substrate and a nonporous portion in area without the feed channels. The solid polymer is formed across the entire carrier surface which includes area with and without feed channels).
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that all portions of DeSimone are completely silent regarding the communication of a polymerizable liquid through the porous portion of the build surface and DeSimone teaches away from Applicant’s claimed invention.
The Examiner respectfully disagrees. DeSimone teaches two embodiments for feeding the polymerizable liquid into the build plate. First, polymerizable liquid may be provided directly to the build plate from a liquid conduit and reservoir system and second, the carrier includes one or more feed channels therein with the carrier feed channels are in fluid communication with the polymerizable liquid supply, for example a reservoir and associated pump ([0161]) and the reservoir may contain same or different polymerizable liquids. In this case, the Examiner is relying on the second embodiment with a carrier including one or more feed channels that are in fluid communication with the polymerizable liquid to supply the liquids onto the build zone. Thus, DeSimone teaches all of the functional and structural limitations of claim 1 and does not teach away from the Applicant’s claimed invention. 
The Applicant further argues that it has achieved an unexpected technical effect through its incorporation of multiple liquid monomer reservoirs. In particular, the new liquid monomer to be used can be pumped into the containment vessel in between uses to clear the pump of the previously-used material and prevent cross-contamination. 
The Examiner respectfully disagrees. Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, claim 1 only recites a first monomer reservoir and a second monomer reservoir and it is improper to import limitations from the specification. DeSimone teaches different carrier feed channels may be in fluid communication with the same supply and operate simultaneously with one another, or different carrier feed channels may be separately controllable from one another ([0161]). Thus, the apparatus of DeSimone is capable of performing these functional limitations as well. See MPEP 2114.
In conclusion, 35 USC 102 rejections of claims 1-2, 5, and 7-11 have been maintained in view of the Applicant’s amendment. New 35 USC 102/103 rejections of claims 6 and 12-13 have been established as the Applicant’s amendment necessitated the new grounds of rejection. Newly added claims 21-31 have been rejected under 35 USC 103 as necessitated by new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744